                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                    NO. 5:07-CR-322-FL



   UNITED STATES OF AMERICA

       v.                                                    ORDER TO SEAL

   MCKINLEY SHONDELL JONES




       On motion of the Defendant, McKinley Shondell Jones, and for good cause shown, it is

hereby ORDERED that DE 114 be sealed until further notice by this Court.

       IT IS SO ORDERED.

             9th day of ________________,
       This _____          September      2019.




                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
